DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 3/1/2021 with respect to 35 USC §101 rejection of claims 19 have been fully considered and are persuasive.  Applicant has amended claims to recite non-transitory machine-readable medium. The 35 USC §101 rejection of claims 19 has been withdrawn. 

Applicant’s arguments, see page 7-8, filed  3/1/2021 with respect to 35 USC §102 rejection of claims 10-15,17-24,26-27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references does not disclose amended claim limitations. Applicant argues previously cited Oshima does not disclose narrowing down a feature search area in a first image frame and a second image frame, the possible overlap determined based on view parameters including detected camera focal length and/or a user’s current viewing orientation. In response, examiner points to newly cited Bar which discloses overlapping area are estimated based on calibration model which may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s). Therefore currently cited references disclose all argued claim limitations. 

Applicant’s arguments, see page 8, filed  3/1/2021 with respect to 35 USC §103 rejection of claims 1-6,8-9have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10-15,17-24,26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1) in view of Bar et al (US 20180063513 A1). 

Regarding claim 10, Oshima discloses a method comprising: 
narrowing down a feature search area in a first image frame based on possible overlap between the first image frame and a second image frame ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image);

identifying a plurality of feature points in the first image frame  ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 
tracking the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame ([0071], tracking the feature points is a KLT (Kanade Lucas Tomasi) tracker method); and 
stitching the first image frame and second image frame based on the mapping of the feature points between the two image frames; and blending a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points).

Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

Oshima and Bar are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Therefore, it would have been obvious to combine Oshima and Bar to obtain the invention as specified in claim 10.

Regarding claim 11, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 12, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 14, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 15, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 17, Oshima discloses wherein the feature points are tracked by recording motion vectors for the feature points ([0071], motion vector for representing a moving direction and moving amount of the feature points).

Regarding claim 18, Oshima discloses filtering out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).


narrowing down a feature search area in a first image frame based on possible overlap between the first image frame and a second image frame ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image); 

identifying a plurality of feature points in the first image frame  ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 
tracking the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame ([0071], tracking the feature points is a KLT (Kanade Lucas Tomasi) tracker method); and 
stitching the first image frame and second image frame based on the mapping of the feature points between the two image frames; and blending a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points).

Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

Oshima and Bar are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Therefore, it would have been obvious to combine Oshima and Bar to obtain the invention as specified in claim 19.

Regarding claim 20, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 21, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 23, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 24, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 26, Oshima discloses wherein the feature points are tracked by recording motion vectors for the feature points ([0071], motion vector for representing a moving direction and moving amount of the feature points).

Regarding claim 27, Oshima discloses filtering out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).


1-6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1) in view of Bar et al (US 20180063513 A1) and Kezele et al (US 20160012643 A1). 

Regarding claim 1, Oshima discloses 
feature search area identification circuitry/logic to narrow down a feature search area based on possible overlap between two image frames ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image); 

feature detection circuitry/logic to identify a plurality of feature points in the feature search area of a first image frame of the two image frames ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 
feature matching circuitry/logic to track the feature points and map one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame ([0071], tracking the feature points is a KLT (Kanade Lucas Tomasi) tracker method); and 
image frame stitching and blending circuitry/logic to stitch the first image frame and second image frame based on the mapping of the feature points between the two image frames and to blend a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points).

Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Kezele discloses an augmented reality or virtual reality system ([0060] Head-mounted displays have found wide acceptance in the field of augmented reality (AR),) comprising
feature detection circuitry/logic to identify a plurality of feature points in a first image frame of the two image frames ([0072], feature detection (or feature point detection), which refers to identifying parts of an image, or individual feature points of an image)
image frame stitching and blending circuitry/logic to stitch the first image frame and second image frame based on the mapping of the feature points between the two image frames and to blend a portion of the first image frame with a portion of the second image frame ([0075], that correlate to the same real feature point in the real-world scene, it is possible to stitch together the four partial images (such as by applying an image stitching tool) to create one composite image 7E of the entire building)




 The motivation for doing so would have been to for stereo calibration of a (virtual) optical see-through (OST) head-mounted display (HMD) having left and right eye views to provide stereo images (Kezele [0013]).

Oshima, Bar and Kezele are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Oshima, Bar and Kezele to obtain the invention as specified in claim 1.

Regarding claim 2, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 3, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 5, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 6, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 8, Oshima discloses wherein the feature matching circuitry/logic is configured to track the feature points by recording motion vectors for the feature points ([0071], motion vector for representing a moving direction and moving amount of the feature points).

Regarding claim 9, Oshima discloses wherein the feature matching circuitry/logic is further configured to filter out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1), Bar et al (US 20180063513 A1) and Kezele et al (US 20160012643 A1) as applied to claim 6 above, and further in view of Doepke (US 20120294549 A1).

Regarding claim 7, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Bar, Kezele and Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).

.

Claim 16,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1) and Bar et al (US 20180063513 A1) as applied to claim 15 and 24 above, and further in view of Doepke (US 20120294549 A1).

Regarding claim 16, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Bar and Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).



Regarding claim 24, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Barand Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).

Therefore, it would have been obvious to combine Oshima, Bar and Deepke to obtain the invention as specified in claim 24.


	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618